Citation Nr: 1622621	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  11-04 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for a stomach disability, to include as secondary to a service-connected back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to December 1976 and from September 1977 to August 1997.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2014, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

When this case was before the Board in January 2015, the claim of entitlement to service connection for glaucoma was reopened and the issues of entitlement to service connection for glaucoma and a stomach disability were remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.

The Veteran's claim of entitlement to service connection for a stomach disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

Glaucoma originated during the Veteran's active service.

CONCLUSION OF LAW

Glaucoma was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required before the Board decides the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 
 
Factual Background and Analysis

The Veteran contends that his glaucoma began in active service.  According to an April 1994 service treatment record (STR), the Veteran reported left eye problems for two days and was assessed with allergies.  An August 1997 STR shows an assessment of ocular hypertension or glaucoma suspect and indicates that an eye problem was found during his retirement examination.

In connection with March 1998 VA medical treatment, the Veteran reported no prior eye surgeries, medications, or a family history of glaucoma.  He stated that his intraocular pressure was elevated at separation from service in August 1997 and was given an impression of ocular hypertension with provisional diagnoses of increased past intraocular pressure, rule out glaucoma.

A July 2010 VA treatment record shows that diabetic retinopathy was not found.  A January 2011 VA treatment note shows an assessment of bilateral primary open-angle glaucoma and an April 2011 VA treatment note shows an assessment of ocular hypertension and primary open-angle glaucoma for higher intraocular pressure, increased cupping, and possible angle recession in the left eye.

In a January 2012 VA examination report, the examiner found the Veteran was determined to be a glaucoma suspect in 2004 but still had not developed glaucoma, and therefore, the Veteran did not have glaucoma related to active service.

In November 2013, Dr. W.W. reported that the Veteran had elevated intraocular pressure and increased cup to disc ration with thicker than average corneas and found that it was difficult to determine the progression of the eye problems based on the Veteran's medical records.  In August 2014, Dr. W.W. clarified that the Veteran had "at least" ocular hypertension with elevated intraocular pressures and noted that he was diagnosed with ocular hypertension, glaucoma suspect, and open-angle glaucoma at VA.

At the August 2014 videoconference hearing before the undersigned, the Veteran testified that he was told that he had pre-glaucoma during his separation examination and shortly after separation from service, was advised not to take medication for his eyes, and that he had had black spots in his field of vision since service.

In a May 2015 VA examination report, the examiner provided diagnoses of bilateral conjunctivitis, bilateral glaucoma, and right eye epiretinal membrane and indicated onset of open-angle glaucoma was in 1996, with treatment beginning in 2004, and that bilateral myopia and presbyopia began in 2004.  The examiner found that the Veteran's decrease in visual acuity was attributable to glaucoma and explained that the Veteran's glaucoma was not currently in control, caused visual field loss in both eyes, and that the visual field loss did not exactly correspond with the health of the optic nerves measured on the examination such that visual field testing was not valid for rating purposes.  The examiner opined that the Veteran's glaucoma was less likely than not incurred in or caused by the claimed in-service injury, event, or illness because the Veteran, "would have had glaucoma regardless of his military service."

In September 2015, the Veteran reported that he had had vision problems since 1976, when he was injured in the left eye during a physical training exercise.  He noted that he has had periodic treatment for eye problems ever since service that he believed was related to the in-service injury and pre-glaucoma.

The Board finds that the evidence of record supports a grant of service connection for glaucoma.

The VA examination report and VA treatment records confirm that the Veteran has glaucoma.  Further, the Board notes that the Veteran credibly reported the nature of his service, to include in-service symptoms of an eye disorder, and his symptoms since service.  His statements are internally consistent and consistent with other evidence of record.  Moreover, the May 2015 VA examiner determined that glaucoma began in 1996, prior to the Veteran's separation from service in 1997, which is probative evidence supporting the in-service onset of glaucoma.  Although the May 2015 examiner essentially stated that the glaucoma was not caused by service, a causal relationship between service and the glaucoma is not required to establish a connection to service.  The fact that the disorder originated during service is enough to establish the required connection to service.  The Board acknowledges that the January 2012 VA examination report is against the claim.  However, the Board finds the opinion to be of little probative value because the opinion is not adequately supported.  

The Board concludes that the evidence in favor of the claim is at least in equipoise with that against the claim.  Accordingly, entitlement to service connection for glaucoma is warranted.


ORDER

Service connection for glaucoma is granted.


REMAND

The Board's review of the record reveals that further development is warranted before the remaining claim of entitlement to service connection for a stomach disability is decided. 

The Veteran contends that he has a stomach disability that began in service.  He reported that he had a bacterial infection in his stomach during active service and that the medications he took in active service for his back pain caused stomach symptoms.  In the alternative, the Veteran asserts that the medication for his service-connected back disability caused or aggravated a stomach disability.  

Pursuant to a June 2013 Board remand, an additional VA opinion concerning whether the Veteran had a stomach disability that is etiologically related to active service or secondary to his service-connected back disability, to include the medications for back pain, was provided in May 2015.  

In the May 2015 VA examination, the Veteran reported that a stomach problem began in 1984 when he began taking medication for back pain and continued until he was discharged in 1997.  The examiner noted symptoms of recurring abdominal pain, weight loss, nausea, vomiting, and melena and concluded that there was no objective medical evidence of a stomach condition, only subjective symptoms.  The examiner opined that the claimed stomach condition was less likely than not related to service because the objective examination was normal and there was no objective evidence of a chronic condition.  In addition, the examiner opined that the claimed stomach condition was not related to service-connected low back disability because the two disorders were not medically related, explaining that the claimed stomach disorder was a separate entity from the service-connected back disability and medical literature did not support a medical relationship.  The examiner further explained that although the Veteran took nonsteroidal anti-inflammatory drugs (NSAIDS) for his back disability that could cause gastric side effects and reported symptoms of intermittent nausea and vomiting, there was no documented evidence in the medical record that his stomach disorder was related to medication.

In September 2015, the Veteran expressed disagreement with the results of the May 2015 VA examination because he had longstanding abdominal pain and nausea, especially when he eats, that he believed was related to service.

The Board notes that VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds the May 2015 VA opinion inadequate because the VA examiner failed to address all requested inquiries.  The VA examiner did not discuss VA treatment records noting a July 2009 diagnosis of gastroenteritis and a history of stomach ulcers treated by VA with medication when finding that the Veteran did not present with objective evidence of a chronic stomach condition.  See Stegall v. West, 11 Vet. App. 268 (1998).   The Board notes that the Veteran has a current disability for purposes of VA compensation when the disability is present at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Moreover, the May 2015 VA examiner did not account for the Veteran's statements that he began experiencing symptoms of a stomach disorder after taking medication for back pain and that he was told he had a bacterial infection in service that resulted in stomach pain.  Therefore, the claim must be remanded for another VA opinion.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA treatment records from October 2015 to the present.

2. Then, the Veteran should be provided an examination by a physician with sufficient expertise to determine the nature and etiology of all stomach disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner. 

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify each stomach disorder that has been present during the period of the claim.  With respect to each such disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is etiologically related to the Veteran's active service, and if not, an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected back disability, to specifically include medications for back pain.   

The examiner is directed to specifically comment on the Veteran's lay statements that his symptoms began in service after taking pain medication. 

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4. The RO or the AMC should also undertake any other development it determines to be warranted.  

5. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


